3. EU approach towards Iran (
Mr President, at the initiative of the Group of Socialists and Democrats in the European Parliament, and with the approval and consent of the other groups, I propose that the following oral amendment be inserted after paragraph 6:
'Strongly condemns the illegal detention of Iranian opposition leaders, Mir Hossein Mousavi and Mehdi Karoubi, together with their wives, by Iranian security forces and calls for their immediate and unconditional release; points out that the detention was carried out in violation of Iranian law; condemns the attitude of the Iranian authorities to the opposition exercising its legitimate right to protest and declares its solidarity with the Iranian people in their democratic aspirations; deplores the hypocrisy of the Iranian Government, which used excessive force, intimidation and arbitrary arrests against peaceful demonstrators demonstrating in solidarity with the Egyptian people on 14 February 2011, whilst claiming to support freedom in Egypt';
(SV) The oral amendment concerns the deletion of a single word, and that is the word 'and'. I will read the text in English and then I will explain why:
'whereas there has been a remarkable deepening of relations between Iran and Turkey;' the next word 'and' is deleted and the recital continues 'whereas Iran is using its state and non-state allies Syria, Hezbollah and Hamas, and also the Muslim Brotherhood, to destabilise the region'.
(SV) We want to delete the word 'and' in the middle because we do not want to link relations between Turkey and Iran with Iran's relations with Hezbollah and Hamas.